Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone call and email with Vitaliy Orekhov (Registration No.: 52,187) on 04/19/22.
The application has been amended as follows:

CLAIM AMENDMENTS

1.	(Currently Amended) A method for receiving data transmitted acoustically, including:
receiving, via a microphone, an acoustically transmitted audio signal; 
pre-processing the received acoustically transmitted audio signal; and
decoding the pre-processed signal using a first plurality of voters, and a third plurality of voters to extract the data from the pre-processed signal,
	wherein the first plurality of voters comprise differing values for a first acoustic characteristic to address interference and each voter of the first plurality of voters is obtained based on processing the same pre-processed signal,
	wherein the second plurality of voters comprise differing values for a second acoustic characteristic to address environmental interference, 
	wherein the third plurality of voters comprise differing values for a third acoustic characteristic to address environmental interference, and 
	wherein the first acoustic characteristic comprising reverberation cancellation, , and the third acoustic characteristic comprising harmonics.

2.	(Original) A method as claimed in claim 1, wherein the interference is environmental interference.

3.	(Currently Amended) A method as claimed in claim 1, wherein decoding the pre-processed signal includes decoding the pre-processed signal using fourth plurality of voters comprise differing values for a fourth acoustic characteristic to address environmental interference fourth acoustic characteristic comprising noise cancellation

4.	(Previously Presented) A method as claimed in claim 1, wherein the interference is environmental interference including one or more of reverberation, reflections, echo, distortion, delay and noise.

5.	(Cancelled) 

6.	(Cancelled)

7.	(Previously Presented) A method as claimed in claim 1, wherein the first plurality of voters is increased by one or more voters when the data cannot be successfully initially extracted.

8.	(Previously Presented) A method as claimed in claim 1, wherein the acoustically transmitted signal is received at a first device comprising the microphone and the acoustically transmitted signal is transmitted by a speaker external to the first device.

9.	(Previously Presented) A method as claimed in claim 8, wherein the pre-processed signal is decoded at the first device.

10.	(Previously Presented) A method as claimed in claim 1, wherein the first plurality of voters further comprise differing values for another acoustic characteristic to address environmental interference.

11.	(Previously Presented) A method as claimed in claim 1, wherein a number of the plurality of voters used to extract the data from the pre-processed signal is dynamically adjusted based on an error present during the decoding.

12.	(Previously Presented) A method as claimed in claim 1, wherein the data is encoded within the acoustically transmitted signal in accordance with an encoding format.

13.	(Previously Presented) A method as claimed in claim 12, wherein the encoding format includes a header, error correction, and a payload.

14.	(Currently Amended) A method as claimed in claim 13, wherein the encoding format includes error correction and the error correction is Reed-Solomon.

15.	(Previously Presented) A method as claimed in claim 12, wherein the encoding format includes encoding of data within the acoustically transmitted signal as a sequence of tones.

16.	(Previously Presented) A method as claimed in claim 1, wherein the pre-processed signal is decoded using a decoding method comprising:
	each voter of the first plurality of voters reporting whether an encoding format is detected within the pre-processed signal.

17.	(Previously Presented) A method as claimed in claim 16, wherein the decoding method further comprises:
	using error correction, selecting the voter from the first plurality of voters which detects the least errors in the encoding format of the pre-processed signal.

18.	(Previously Presented) A method as claimed in claim 16, wherein the decoding method uses a confidence interval for the first plurality of voters.

19.	(Previously Presented) A method as claimed in claim 16, wherein each of the voters of the first plurality of voters are pre-weighted.

20.	(Previously Presented) A method as claimed in claim 16, wherein the decoding method further comprises:
	decoding the pre-processed signal using consensus amongst the first plurality of voters.

21.	(Previously Presented) A method as claimed in claim 16, wherein the decoding method further comprises:
	decoding the pre-processed signal based on statistical information about a measure of confidence of the decoded signal by least some voters of the first plurality of voters.

22.	(Currently Amended) An apparatus comprising:
a microphone; 
memory; and
one or more processors configured to:
	receive, via the microphone, an acoustically transmitted audio signal encoding data; 
	pre-process the received acoustically transmitted audio signal; and
	decode the pre-processed signal using a first plurality of voters, and a third plurality of voters to extract the data from the pre-processed signal,
	wherein the first plurality of voters comprise differing values for a first acoustic characteristic to address interference and each voter of the first plurality of voters is obtained based on processing the same pre-processed signal, 
	wherein the second plurality of voters comprise differing values for a second acoustic characteristic to address environmental interference, 
	wherein the third plurality of voters comprise differing values for a third acoustic characteristic to address environmental interference, and 
wherein the first acoustic characteristic comprising reverberation cancellation, comprising timing offset, and the third acoustic characteristic comprising harmonics.

23.	(Currently Amended) A system comprising:
a first device comprising a speaker for acoustically transmitting an audio signal encoding data and one or more processors; and
a second device comprising a microphone for acoustically receiving the audio signal and one or more processors configured to:
	receive, using the microphone, an acoustically transmitted audio signal; 
	pre-process the received acoustically transmitted audio signal; and
	decode the pre-processed signal using a first plurality of voters, and a third plurality of voters to extract the data from the pre-processed signal,
	wherein the first plurality of voters comprise differing values for a first acoustic characteristic to address interference and each voter of the first plurality of voters is obtained based on processing the same pre-processed signal, 
	wherein the second plurality of voters comprise differing values for a second acoustic characteristic to address environmental interference, 
	wherein the third plurality of voters comprise differing values for a third acoustic characteristic to address environmental interference, and 
wherein the first acoustic characteristic comprising reverberation cancellation, , and the third acoustic characteristic comprising harmonics.

24.	(Canceled) 

25.	(Currently Amended) A non-transitory computer readable medium configured for storing computer-readable instructions that, when executed on one or more processors, cause the one or more processors to:
	receive, via a microphone, an acoustically transmitted audio signal encoding data; 
	pre-process the received acoustically transmitted audio signal; and
	decode the pre-processed signal using a first plurality of voters, and a third plurality of voters to extract the data from the pre-processed signal,
	wherein the first plurality of voters comprise differing values for a first acoustic characteristic to address interference and each voter of the first plurality of voters is obtained based on processing the same pre-processed signal,
	wherein the second plurality of voters comprise differing values for a second acoustic characteristic to address environmental interference, 
	wherein the third plurality of voters comprise differing values for a third acoustic characteristic to address environmental interference, and 
wherein the first acoustic characteristic comprising reverberation cancellation, , and the third acoustic characteristic comprising harmonics.

26.	(Previously Presented) The apparatus of claim 22, wherein the first acoustic characteristic includes a reverb cancelation magnitude determining a degree to which reverb is subtracted from the magnitude of a current spectral frame. 

27.	(Previously Presented) The apparatus of claim 22, wherein each voter of the first plurality of voters reports a measure of confidence in the data decoded from the pre-processed signal.

28.	(Previously Presented) The apparatus of claim 22, wherein a number of voters of the first plurality of voters used for decoding is dynamically adjusted during decoding based on a number of errors present during decoding.

29.	(Currently Amended) The apparatus of claim 22, wherein pre-processing the received acoustically transmitted audio signal includes obtaining a fast fourier transform of the received acoustically transmitted audio signal. 

Allowable Subject Matter
This action is in reply to the communication filed on 03/14/2022.

Claims 1-4, 7-23 and 25-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a method and a corresponding apparatus, system and non-transitory computer readable medium for receiving data transmitted acoustically comprising wherein the first plurality of voters comprise differing values for a first acoustic characteristic to address interference and each voter of the first plurality of voters is obtained based on processing the same pre-processed signal, 
wherein the second plurality of voters comprise differing values for a second acoustic characteristic to address environmental interference, wherein the third plurality of voters comprise differing values for a third acoustic characteristic to address environmental interference, and wherein the first acoustic characteristic comprising reverberation cancellation, the second acoustic characteristic comprising timing offset, and the third acoustic characteristic comprising harmonics.

For these reasons claims 1, 22, 23 and 25 are deemed to be allowable over the prior art of record, and claims 2-4, 7-21 and 26-29 are allowed by dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645